Case 5:20-cv-01673-SMH-MLH Document 12 Filed 08/05/21 Page 1 of 1 PageID #: 123




                         UNITED STATES DISTRICT JUDGE
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

 CHARLES KENNETH WALLACE, SR.                   CIVIL ACTION NO. 20-1673-P

 VERSUS                                         CHIEF JUDGE HICKS

 JOHN BELL EDWARDS, ET AL.                      MAGISTRATE JUDGE HORNSBY

                                       JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and after an independent review of the record, including written

 objections filed by Plaintiff, and determining that the findings are correct under the

 applicable law;

       IT IS ORDERED that Plaintiff's civil rights complaint be DISMISSED WITH

 PREJUDICE as frivolous under 28 U.S.C. § 1915(e) until such time as the Heck

 conditions are met.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Appoint Special Master

 and Motion for Class Action [Doc. 1] be DENIED AS MOOT.

       THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this

 5th day of August, 2021.
